Kao, Judge:
The appeals for reappraisement listed in schedule A, attached to this decision and made a part hereof, have been submitted for decision upon the following stipulation:
IT IS HEREBY STIPULATED AND AGREED by and between counsel for the plaintiff [sic] and the Assistant Attorney for the United States that the merchandise covered by the appeals for reappraisement set forth in Schedule “A”, attached hereto, consists of Sensitized Paper and Unsensitized Paper, which was exported from Western Germany during the year 1956.
IT IS FURTHER STIPULATED AND AGREED that during the year 1956 such or similar merchandise was not freely offered for sale for home consumption to all purchasers in the principal markets of Western Germany; that during the year 1956 such or similar merchandise was not freely offered for sale to all purchasers in the principal markets of Western Germany for export to the United States; and that during the year 1956 such or similar merchandise was not freely offered for sale in the principal market of the United States to all purchasers.
IT IS FURTHER STIPULATED AND AGREED that the “cost of production” as defined in Section 402(f) of the Tariff Act of 1930 for such merchandise during 1956 was as follows:
Invoice description Cost of production
OpN Invoice unit values, less 20%, plus 34.65% packed
CpG Invoice unit values, less 20%, packed
CpP Invoice unit values, less 20%, packed
CpPD Invoice unit values, less 20%, packed
CpPT or CpPTr Invoiced home consumption price net packed
CpPA Invoiced home consumption price net packed
CpK Invoiced home consumption price net packed
*599IT IS FURTHER STIPULATED AND AGREED that the appeals for reap-praisement are abandoned as to any other merchandise listed on the invoices, and that these appeals may be deemed to be submitted for decision on this stipulation.
On the agreed facts, I find cost of production, as that value is defined in section 402(f) of the Tariff Act of 1930, to be the proper basis for the determination of the value of the merchandise here involved, and that such values were during 1956 as follows:
Invoice Description Cost of Production
OpN Invoice unit values, less 20%, plus 34.65% packed
OpG Invoice unit values, less 20% packed
CpP Invoice unit values, less 20% packed
QpPD Invoice unit values, less 20% packed
OpPT or CpPTr Invoiced home consumption price net packed
CpPA Invoiced home consumption price net packed
OpK Invoiced home consumption price net packed
As to all other merchandise listed on said invoices, the appeals for reappraisement having been abandoned, the same are dismissed.
Judgment will be entered accordingly.